Per Curiam.
Sutherland sued before a justice for $40; trial upon the statutory issue of denial, and judgment for defendants for fifty cents. Appeal by plaintiff. Yerdict and judgment for $4.40, for plaintiff; and judgment for the x defendants for,all costs.
D. D. Pratt, for the appellant.
J. P. Flynn, for the appellees.
The only error assigned, and point made, is in relation to this judgment for costs. The correctness of the judgment depends upon the construction that should be given to 2 E. S., § 70, p. 464.
Where a judgment is for one party, and the other, upon appeal, changes it in his favor, does the case fall within the section quoted, and is such change equivalent to a reduction of the judgment the requisite amount?
This question is already settled in Brenneman v. Grover, at this term.
The judgment is reversed, with costs. Cause remanded, &c.